Citation Nr: 9901955	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniated disc, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to April 1954.  
This appeal arises from an August 1993 rating decision of the 
New York, New York, Regional Office (RO).  In this decision, 
the RO determined that the veterans service-connected low 
back disability did not warrant an increased evaluation and 
continued its current evaluation of 20 percent disabling.  
The veteran appealed this determination.

In November 1996, the Board of Veterans Appeals (Board) 
remanded this case to the RO in order to provide the veteran 
with a hearing before a traveling member of the Board.  The 
RO was also instructed to further develop the veterans 
medical records and provide him with a U. S. Department of 
Veterans Affairs (VA) examination.

A Travel Board hearing was held before Ms. Barbara B. 
Copeland, a member of the Board, in September 1998 at the RO 
in New York, New York.  Ms. Copeland was designated by the 
Chairman to conduct this hearing pursuant to 38 U.S.C.A. 
§ 7102(a) (West Supp. 1998).  She will be making the final 
determination in his appeal.

At his hearing before the Board in September 1998, the 
veteran submitted a written claim for an increased evaluation 
for his service-connected pruritus anti with history of 
hemorrhoids.  The undersigned finds that this issue is not 
currently before the Board and it is not inextricably 
intertwined with the issue on appeal.  Therefore, this matter 
is referred to the RO for the appropriate action.


REMAND

The last comprehensive VA orthopedic examination the veteran 
received was conducted in February 1994.  The examination 
report was brief and failed to 


provide information on whether the veterans low back 
disability had symptomatic flare-ups and the additional 
degree of limitation during such flare-ups.  

The ROs attention is directed to the U. S. Court of Veterans 
Appeals (Court) decision in DeLuca v. Brown, 8 Vet. App. 202 
(1994).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  A 
review of the veterans VA orthopedic examination of February 
1994 reveals that the range of motion studies are not 
descriptive enough to adjudicate the claim for an increased 
evaluation under DeLuca.

The February 1994 examination is also five years old.  The 
Court has ruled that an examination that is not 
contemporaneous to the date that the disability is evaluated 
by the adjudicator is inadequate for rating purposes as it 
would not accurately reflect the veterans current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Finally, additional development of the veterans medical 
treatment and a new VA examination were requested in the 
Boards remand of November 1996.  This examination was not 
conducted.  It was held by the Court in Stegall v. West, 
11 Vet. App. 268 (1998), that a remand by the Board conferred 
on the veteran, as a matter of law, the right to compliance 
with the remands instructions.  

At his Board hearing in September 1998, the veteran requested 
an earlier effective date to January 1988 for his service-
connected low back disability.  A review of the veterans 
claims file indicates that he was awarded his current low 
back evaluation of 20 percent disabling effective from May 
1967.  Based on this information, it appears what in fact the 
veteran was arguing was that any increased evaluation awarded 
from this appeal should be made effective from January 1988.  
The undersigned finds that this issue is inextricably 
intertwined with the issue on appeal, as the effective date 
cannot be determined (and the veteran therefore cannot 


disagree with the effective date assigned) until the actual 
award of an increase has been granted.  Therefore, this issue 
will not be referred to the RO but will have to await final 
adjudication of the veterans claim for an increased 
evaluation.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Finally, the undersigned notes that the veterans low back 
disability has been rated under the VAs Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 5293.  
The VA proposed to change the criteria found at Code 5293 in 
February 1997.  See 62 Fed.Reg. 8204-8205 (February 1997).  
If a final rule is promulgated while this case is on remand, 
the RO should adjudicate the veterans claim for an increased 
evaluation under both the old and the new criteria.  The 
criteria most favorable to the veteran should be determined 
and that criteria applied to his claim for an increased 
evaluation.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated his 
low back disability from December 1996 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder, to include those 
from any identified VA medical center or 
outpatient clinic.  The RO should 
specifically request legible copies of 
all records of treatment dated from March 
1993 to the present time from the VA 
Medical Center in Brooklyn, New York.  
Once obtained, all records must be 
associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded special VA orthopedic and 


neurologic examinations.  The purpose of 
these examinations is to determine the 
severity of the veterans service-
connected low back disability.  Such 
tests as the examining physicians deem 
necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  The claims folder must be 
made available to the examining 
physicians prior to the examinations so 
that each physician may review pertinent 
aspects of the veterans medical history.  
If any examiner finds it impossible to 
answer any of the questions below, it 
should be so noted on the examination 
report with the reasons given for this 
conclusion.  The examiners should provide 
the following opinions:

The orthopedic examiner should answer 
the following questions:

a.  What is the range of motion in 
the veterans lumbar spine measured 
in degrees?  

b.  In the last year, how many 
incapacitating episodes of 
intervertebral disc syndrome has the 
veteran experienced?  What has been 
the duration of these episodes?

c.  Does the veterans lumbar spine 
have weakened movement, excess 
fatigability, or incoordination 
attributable to his service-
connected low back disability?  If 
so, the examiner should report the 
degree of additional range of motion 
lost, or favorable or unfavorable 


ankylosis, due to any weakened 
movement, excess fatigability, or 
incoordination.  

d.  Does the veterans low back 
disability significantly limit 
functional ability during flare-ups 
or after repeated use over a period 
of time?  If so, the examiner should 
report the degree of additional 
range of motion lost, or favorable 
or unfavorable ankylosis, due to 
pain on use or during flare-ups.  

e.  What is the degree of the 
veterans industrial impairment due 
to his service-connected disability 
of the lumbar spine?

The neurologic examiner should answer the 
following questions:

a.  Does the veteran have persistent 
symptoms of sciatic neuropathy with 
characteristic pain? 

b.  Does the veteran have 
neurological findings such as 
demonstrable muscle spasm or absent 
ankle jerk?  Is there any 
intermittent relief from these 
symptoms?

c.  In the last year, how many 
incapacitating episodes of 
intervertebral disc syndrome has the 
veteran experienced?  What has been 
the duration of these episodes?



d.  What is the degree of the 
veterans industrial impairment due 
to his service-connected disability 
of the lumbar spine?

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veterans claim for 
an increased rating may now be granted.  
In this regard, the ROs attention is 
directed to the Courts decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  
If the criteria at Code 5293 effectively 
change while this case is on appeal, the 
RO should determine whether the old 
criteria or the new criteria is most 
favorable to the veteran and then 
evaluate his claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
